Per Curiam. The appellee can recover only in pursuance of the express provisions of the law. Craighead County v. Cross County, 50 Ark., 431; Fanning v. State, 47 Ib., 442. The first itemized account upon which judgment was rendered is not sufficiently intelligible to show that the services charged for were of that character. No evidence was offered to supply the defect. The plea of limitation is valid against the claim for expenses preferred by the second account even if it was sufficiently proved. The items in that account for 1881, 1882 and 1883 are barred by limitation. The items for 1884 were paid. The charges after that time are not itemized and show no liability on the county. The judgment is reversed and the cause remanded.